Citation Nr: 1733102	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for anxiety disorder, not otherwise specified, for the period prior to July 2, 2013, higher than 50 percent for the period July 2, 2013 to October 28, 2015, and higher than 70 percent for the period beginning October 29, 2015.

2.  Entitlement to effective date prior to October 29, 2015 for the award of total disability rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted a 30 percent rating for anxiety, not otherwise specified.  A May 2013 rating decision denied a claim for total disability rating based on individual unemployability (TDIU).  Following the Veteran's appeal, a May 2017, rating decision granted a 50 percent rating effective July 2, 2013 and a 70 percent rating effective October 29, 2015.  The May 2017, rating decision also granted TDIU effective October 29, 2015.  The Veteran's claim is deemed to encompass all mental disorders applicable to his pathology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  The jurisdiction over this matter was subsequently moved to the RO in Providence, Rhode Island.


FINDINGS OF FACT

1.  For the period prior to July 2, 2013, the Veteran's anxiety disorder, not otherwise specified, manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from July 2, 2013 to October 28, 2015, the Veteran's anxiety disorder, not otherwise specified, manifested with occupational and social impairment with reduced reliability and productivity.

3.  For the period beginning October 29, 2015, the Veteran's anxiety disorder, not otherwise specified, manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The evidence does not support an assertion that it was factually ascertainable that a TDIU was warranted prior to October 29, 2015.



CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 30 percent for anxiety, not otherwise specified, for the period prior to July 2, 2013; higher than 50 percent for the period of July 2, 2013 to October 28, 2015; and, higher than 70 percent from October 29, 2015 forward are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for an effective date earlier than October 29, 2015, for the grant of a TDIU, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in September 2012, February 2013, and April 2017.  The Veteran has asserted that the examiners did not rate his symptoms severely enough.  However the September 2012 and April 2017 examiners gathered a medical history of the Veteran's anxiety disorder and performed an in-person examination.  The February 2013 examiner reviewed testing from September 2012.  As such, the Board finds that these the examination reports are competent medical evidence that have appropriate consider the applicable medical history of the service-connected psychiatric disorder and can be considered in adjudicating this appeal.  38 C.F.R. § 4.2 (2016).

As such, the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 
38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Mental Disorder

The Board notes that the Veteran originally filed a claim for PTSD and had a private diagnosis of the disability in January 2012.  However, he was diagnosed by a VA examiner and service-connected with anxiety, NOS, but has subsequently always referred to his disability as PTSD.  Nonetheless, the Veteran's disability is not determined by labels but by his symptoms.  His claim was deemed to include all acquired mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, while it is technically possible to be separately rated for two mental disabilities, see Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), that is the case only where the associated symptoms are clearly delineated.  Otherwise, only one rating may be assigned.  See 38 C.F.R. § 4.14.  Further, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (stating that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels).

The rating criteria are the same for all mental disorders.  38 C.F.R. § 4.130.  Thus, the label of the Veteran's mental disability is not determinative, as it will be rated on the basis of all associated symptomatology making up his disability picture.

Rating Criteria

An anxiety disorder with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9413.

A 50-percent evaluation will be assigned for an anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117; see e.g. April 2017 VA examination report ("Given that all the symptoms are interrelated with Adjustment disorder and alcohol use, it is impossible to differentiate exact level of social impairment attributable to both conditions.").  Thus, the Board will consider all psychiatric symptomatology when assessing the ratings.

Facts

A medical record for a psychiatric evaluation from a private doctor in January 2012 described the Veteran as very anxious and restless.  His wife reported that he experienced sleeping problems, temper problems, drank heavily, and had been in many fights.  The Veteran further reported disturbing memories and dreams.  He felt emotionally numb.  He had panic attacks, but the frequency is not detailed.  
The examiner described his appearance as disheveled and unkempt.  His thought process was somewhat tangential, but he was alert and oriented.  He had problems with focus, concentration, and attention.  His insight and judgment were described as fair.  He denied any auditory or visual hallucination and suicidal or homicidal ideation.  The assessment included a diagnosis of PTSD and chronic panic disorder with agoraphobia.  3/2/2012 Medical Treatment Record-Non-Government Facility.

Medical progress notes from January, February and June 2012 documented that he went to church, but avoided crowds.  He had a constricted affect and his appearance looked disheveled.  1/28/2013 Medical Treatment Record-Non-Government Facility, at 3-4.

The Veteran underwent a VA examination in September 2012.  The report reflects that the examiner conducted a review of the claims file as part of the examination.  He was described as being casually dressed and adequately groomed.  He reported that he did not enjoy things as much as he previously did.  He denied suicidal or homicidal thoughts.  He exhibited problems with concentration and memory, but was alert and oriented.  He further reported sleeping problems.  He reported that he was irritable and lost his temper daily.  The report reflects that the examiner opined that although the Veteran had some symptoms that suggested PTSD, they did not meet the full diagnostic criteria.  The examiner diagnosed anxiety disorder, not otherwise specified, to reflect subthreshold PTSD.  As noted earlier, it is the Veteran's symptomatology that dictates his evaluation, not the label placed on his disability.  Based on the Veteran's reports, the examination report reflects that the examiner noted the Veteran to have anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was found competent to manage his financial affairs.  Additionally, he described some symptoms that suggest depression, but the examiner did not give a separate diagnosis because of his alcohol consumption.  It was noted that the Veteran's alcohol consumption was also a factor that may affect his mood, sleep, concentration, and memory.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  9/4/2012 VA Examination.

In February 2013, the VA produced an additional VA examination opinion based on the Veteran's TDIU claim.  The clinician determined that his symptoms would result in mild-moderate difficulty in the area of employment.  He appeared to have mild limitation in his short-term memory and in his concentration.  This suggested that he would do best in performing repetitive, noncomplex work.  His irritability would preclude much contact with the public.  He would do better by himself or with limited interpersonal contact.  He further stated that the symptoms would not render him unemployable.  The examiner marked the box indicating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation.  2/11/2013 VA Examination.

An entry to his medical records dated July 2013 notes that the Veteran's feelings of depression and irritability had recently worsened.  An incident in which the Veteran physically fought his brother and choked him was also detailed.  4/28/2017 CAPRI, at 1, 4, 5.

In September and October 2013, the Veteran reported that his life was improving.  He was able to avoid getting into fights and arguments.  He apologized to his brother and spent time with him.  He also reported going out more with his wife and visiting relatives.  His grandchildren spent the summer with him and he was planning more activities now that they were in back in school.  He also reported that he was starting a part-time job and would no longer be able to attend mental health group sessions.  4/28/2017 CAPRI, at 10-11, 15.

An October 2015 medical entry notes that the Veteran was no longer working and he was not as active anymore.  He also reported that he was in another fight.  4/28/2017 CAPRI, at 21.

In correspondence from October 2016, a clinical psychologist reported that the Veteran was involved in psychotherapy groups since January 2015.  He also participated in a depression and trauma recovery group.  11/21/2016 Medical Treatment Record-Government Facility.

The Veteran was afforded another VA examination in April 2017.  The report reflects that the examiner conducted a review of the claims file.  The examination report reflects that the examiner noted the Veteran to have anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work life setting, impaired impulse control, such as unprovoked irritability with periods of violence.  He was described as being groomed, with fair eye contact and normal speech.  He had euthymic affect, and was as alert and oriented.  His insight was limited and his judgment was fair.  The examiner diagnosed him with adjustment disorder with anxiety and depressed moods, which he described as a progression of the previous diagnosis.  The Veteran denied SI, HI, psychotic symptoms or safety concerns.  The examiner noted that the Veteran had problems with sleep disturbance, anxiety, social withdrawal, emotional detachment, irritable moods, and excessive drinking.  4/21/2017 C&P Examination. 

Analysis

The Veteran contends that he should be rated at 70 percent from the original effective date of September 23, 2011. 

As noted above, the Veteran was rated at 30 percent before July 2, 2013.

In his notice of disagreement in December 2012, the Veteran asserted that the RO disregarded the medical opinion of the treating psychiatrist and based the 30 percent rating solely on the VA examination.  The private evaluation rated the symptoms more severely than the VA examiner.  12/14/2012 Notice of Disagreement.

The Board has taken the private psychiatric evaluation from January 2012 into account and finds the content germane to his symptoms.  However, when assigning a disability evaluation, it is the totality of the relevant medical and lay evidence, not just one piece of evidence.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (stating that "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the [*7]  level of occupational and social impairment).  The Board accords greater weight to the September 2012 VA examination because it provided a more complete picture as to the Veteran's history, symptoms, and their impact on his daily life.  In light of the above and the objective findings, the Board finds that the Veteran's impairment due to his symptoms more nearly approximated the assigned 30 percent rating.  38 C.F.R. §§ 4.10, 4.130, DC 9413.  The examiner noted that he enjoyed spending time with his daughter and grandchildren.  While he avoided some social gatherings, he still attended church twice a month.  He was adequately groomed.  He also participated in daily activities such as driving around his small town and having dinner with his wife.  Thus, the Veteran's occupational and social impairment did not meet or approximate a higher rating.  Id.  

The Veteran was rated at 50 percent for the period of July 2, 2013 to October 28, 2015.  He contends that this was not rated properly.

The RO increased the Veteran's rating to 50 percent after review of the record.  The symptoms listed were unprovoked irritability with periods of violence, anxiety, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, and reduced occupational reliability and productivity.  5/1/2017 Rating Decision-Narrative.

The Board finds that the Veteran's impairment due to his symptoms more nearly approximated the assigned 50 percent rating for the period July 2, 2013 to October 28, 2015.  38 C.F.R. §§ 4.10, 4.130, DC 9413.  While he reported a physical fight with his brother in July 2013, the following months showed that he reported improvement in his symptoms.  He spent more time socially with family and friends.  Additionally, he obtained employment.  The VA outpatient records for this time period show that the symptoms waxed and waned to a degree, but overall are consistent with the assigned 50 percent rating.  4/28/2017 CAPRI, at 1, 10-11, 15.

The Veteran's service-connected psychiatric disorder was staged to 70 percent disabling, effective October 29, 2015.  From this date, the Board finds that the Veteran's impairment due to his symptoms more nearly approximated the assigned 70 percent rating for the period beginning October 29, 2015.  38 C.F.R. §§ 4.10, 4.130, DC 9413.  As mentioned above, the Veteran had a VA examination in April 2017, at which time the examiner indicated that his symptoms had worsened.  VA outpatient notes indicate this is when he first reported worsening conditions.  
He stopped working and being as active.  His wife did all of the shopping and he reported having marital problems.  Although he still reported walking and trying to stay fit.  He also indicated that he still spent time with his family.  He denied any suicidal or homicidal ideation.  4/28/2017 CAPRI, at 21, 25, 29, 33-34.  Based on the relevant evidence obtain in VA treatment records and from the April 2017 VA examination, the Board finds the evidence weighs against total social and occupational impairment, as the Veteran did have social contacts and experiences.  

In light of all of the above, the Board finds that the preponderance of the evidence shows the Veteran's anxiety disorder, not otherwise specified to have manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the period prior to July 2, 2013, with reduced reliability and productivity from July 2, 2013 to October 28, 2015, and with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from October 29, 2015.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, DC 9413.  

Effective Date of TDIU

Applicable Law and Regulations

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a TDIU, is in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that VA must review all the evidence of record (not just evidence not previously considered) to determine the proper effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  However, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the increase occurred (again, which includes individual unemployability) within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase (individual unemployability) occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

Discussion

The effective date assignable for the Veteran's TDIU rests on two separate determinations.  First, there needs to be a finding as to the date on which the appellant initiated his TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the appellant's entitlement to a TDIU arose, that is, at what point in time did his service-connected disability, alone, render him unable to secure or follow a substantially gainful occupation

The Veteran was granted TDIU effective October 29, 2015.  He contends that the effective date should be September 23, 2011, which is the date that he filed his claim for his anxiety disorder, not otherwise specified (claimed as PTSD).  However, as will be explained below, and in accordance with the facts of record, the effective date of October 29, 2015 is appropriate.

A review of the claims file shows that the Veteran first made a claim for TDIU on December 14, 2012 based on his service connected anxiety disorder, not otherwise specified.  There is no indication of an informal claim prior to that date.  At that time, he was rated at 30 percent for his psychiatric disorder, which did not meet the schedular requirements for TDIU under § 4.16(a).  The Board notes that, then and now, the Veteran is only service-connected for the psychiatric disorder addressed in this decision.  

An effective date of October 29, 2015 was awarded a TDIU pursuant to § 4.16(a), as his service-connected disability met the percentage requirement and the evidence established that he was unemployable due to his service-connected anxiety disorder, not otherwise specified.  As detailed above, the Board finds that the Veteran was properly rated by the RO through the various stages.

He was afforded a VA examination in February 2013.  The clinician noted that he had mild limitations in his short-term memory and concentration.  His irritability would also preclude much contact with the public.  However, it was determined that his symptoms did not render him unemployable.  Indeed, the treatment records show that the Veteran secured employment after this determination.  He himself described his life as improving both occupationally and socially.  This would indicate that his symptoms were not severe enough to render it impossible for the Veteran to secure or follow gainful employment.  The first indication that his symptoms had grown more severe was in an outpatient record dated October 29, 2015.  That is when he first reported that he was no longer working.  Subsequent visits detailed his worsening symptoms such as marital problems and lack of energy for daily activities.  Based on the foregoing evidence, to include noted that had employment, the Board finds that the evidence does not support an assertion that it was factually ascertainable that a TDIU was warranted prior to October 29, 2015.  .

The Board recognizes the Veteran's belief that he was eligible for TDIU prior to October 29, 2015.  However, the issue before the Board is whether he was unemployable due solely to his then service-connected disability.  See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU must be established solely on the basis of impairment arising from service-connected disorders).

The Board finds that the objective evidence of record preponderates, under the law, against a finding that an effective date earlier than October 29, 2015, is warranted for the award of a TDIU.  The Veteran first met the requisite disability rating on October 29, 2015, and the competent evidence of record did not reflect that he was unable to work solely due to his service-connected disability prior to that date. 

As the preponderance of the evidence is against the claim for an earlier effective date for TDIU benefits, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 30 percent for anxiety disorder, not otherwise specified, for the period prior to July 2, 2013, higher than 50 percent for the period July 2, 2013 to October 28, 2015, and higher than 70 percent for the period beginning October 29, 2015 is denied.

An effective date prior to October 29, 2015 for the award of total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


